Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the optional support housing" in the second line.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laberge et al. (US 11,148,751 B2) hereinafter, Laberge.
	Laberge (Figures 1-14) teaches a vehicle (vehicle 10), comprising: a front frame section (frame 12); a steering assembly (steering assembly 50) operably connected to the front frame section; a front movement facilitator in the form of a wheel (front wheels 14) or ski (front wheels 14) operably connected to the steering assembly and interfaceable with a riding surface to support the front frame section on the riding surface and provide movement to the vehicle; a handlebar (handlebar 52) rotatably connected to the front frame section and operably connected to the front movement facilitator; a rear frame section (swing arm 19a) pivotally attached to the front frame section and adapted to move along a vertical plane; a shock absorber (shock absorber 19b) that connects to the rear frame section and that also connects to the front frame section; a footrest (right and left footrest assemblies 200, 300) on each side of the vehicle adapted to support a rider's foot thereon and that comprises of a motorcycle style foot peg (footrest 100), bicycle pedal or ATV platform operably connected to a mechanism of horizontal arms (pair of spaced apart tabs 122), vertical footrest arms (laterally inner arm 114 and the laterally outer arm 116) and pivot points (footrest pivot axis 123, clamping member pivot axis 133); a rear movement facilitator in the form of a wheel (rear wheel 16), ski or track operably connected to the rear frame section and interfaceable with the riding surface to provide movement to the vehicle; a brake system (brake 45) that slows or stops the vehicle; and4 an electric drive system (motor 30 could be an electric motor, a hybrid or the like) that engages at least one of the movement facilitators to provide movement to the vehicle (motor 30 is operatively connected to the rear wheel 16).
Claim 4 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Pierce et al. (US 11,148,751 B2) hereinafter, Pierce.
	Pierce (Figures 1 and 6-8) teaches a vehicle (ski bike 10), comprising: a front frame section; a steering assembly (steering mechanism 104) operably connected to the front frame section (ski bike frame front triangle 106A); a front movement facilitator in the form of a ski (front ski 105A) operably connected to the steering assembly and interfaceable with a riding surface to support the front frame section on the riding surface and provide movement to the vehicle; a rear frame section (ski bike frame rear triangle 106B) pivotally attached to the front frame section and adapted to move along a vertical plane; a shock absorber (rear shock 126) that connects to the rear frame section and that also connects to the front frame section; a handlebar rotatably connected to the front frame section and operably connected to the front movement facilitator; a footrest (foot peg or pedal assembly 135) on each side of the vehicle adapted to support a rider's foot thereon that comprises of a motorcycle style foot peg, bicycle pedal (pedals or platforms 134A and 134B) or ATV platform operably connected to a mechanism of horizontal arms (pedal tube 127), vertical footrest arms (pin 131; it is perpendicular to the centerline of the pedal tube 127) and pivot points (pedal tube 127 rotate relative to one or both of the right cup 129A or the left cup 129B, traditional platforms 134A and 134B rotate relative to their respective shafts); a rear movement facilitator in the form of a ski (rear ski 105B) operably connected to the rear frame section and interfaceable with the riding surface to provide movement to the vehicle; and5 a chairlift bar (top tube of the ski bike frame front triangle 106A) located on or in the front frame that allows a chairlift at a ski resort to lift the vehicle up and off the ground and transport it up the mountainside.
Allowable Subject Matter
Claims 1, 5, 8-9, 11, 14-15, 18 and 19 are allowed.
Claims 3, 6-7, 10, 12-13, and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claim 1 teaches articulating footrests for vehicles, comprising: a top and bottom horizontal arm or two top and two bottom horizontal arms with fulcrums at midpoint and on each end that are for receiving flange or flanges of vertical footrest arms thereof. A combination of these limitations and the other recited features was not reasonably found in the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references noted on the attached PTO-892 form teach vehicle articulating footrests of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINNAH SEOH can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.S./Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611